Per Curiam.
John Eccles was tried by a jury in the Corporation Court of the City of Charlottesville and found guilty of selling marijuana. By judgment order entered on the verdict on February 5, 1971, he was fined $500 and sentenced to confinement in the State Penitentiary for three years. We granted a writ of error to the judgment order limited to two assignments of error, one relating to denial of access to the master jury list and the other relating to admissibility of evidence.
Eccles contends that the trial court erred in refusing to give him access to the master jury list for the purpose of determining whether the jury selection procedures required by law and by the Constitu*680tion of the United States and the Constitution of Virginia were complied with in selecting a jury to try him.
The Attorney General has conceded that the trial court erred in this respect and has consented that the judgment of the trial court be reversed and the cause remanded for a new trial if the Commonwealth be so advised. Accordingly, without passing on the assignment of error challenging the admissibility of evidence, we hold that the trial court committed reversible error in denying Eccles access to the master jury list from which his venire was selected and we remand the case for a new trial if the Commonwealth be so advised.

Reversed, and remanded.